Order entered September 11, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-11-00253-CV

              IN THE INTEREST OF S.K.D AND J.E.D., MINOR CHILDREN


                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 05-19830-Z

                                       ORDER
       On the Court’s own motion, our opinion and judgment of August 27, 2013 are

ORDERED withdrawn. An opinion and judgment in the above-numbered cause will issue in

due course.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE